Citation Nr: 0619140	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  02-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right shoulder injury.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1970.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 decision of the 
RO that denied a disability rating in excess of 10 percent 
for service-connected residuals of a right shoulder injury, 
and denied service connection for diabetes mellitus.  The 
veteran timely appealed.

In a September 2004 decision the Board denied an increased 
rating for residuals of a right shoulder injury, and denied 
service connection for diabetes mellitus. 

The veteran appealed the September 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2005 Joint Motion for Remand, the parties 
moved to vacate the Board decision and remand the case to the 
Board.  The Court granted the motion.  Thereafter, the case 
was returned to the Board.

In August 2005, the veteran filed a claim to reopen the 
matter of service connection of ischial bursitis of the left 
hip.  As that issue has not been fully adjudicated by the RO, 
it is referred to the RO for adjudication.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his attorney when further action, on their part, is 
required.


REMAND

Duty to Notify 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In the Joint Motion, the parties essentially agreed that the 
veteran had not received proper VCAA notice regarding the 
claims on appeal.  The Board's previous decision relied on a 
number of post-decisional documents for its conclusion that 
proper notice had been provided.  Subsequent to the Board 
decision, the Federal Circuit held that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  It held that post-decisional documents 
could not serve to provide proper VCAA notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Duty to Assist

With regard to the residuals of a right shoulder injury, in 
February 2002, the veteran was afforded a VA contract 
examination to evaluate the severity of his right shoulder 
disability.  X-rays then revealed mild degenerative or post-
traumatic arthritic changes of the acromioclavicular and 
glenohumeral joint, with an old avulsion injury inferior 
glenoid labrium with nonunion.

The Joint Motion found the examination report to be deficient 
because it did not provide an opinion as to the 
"relationship between the nonunion the inferior glenoid 
labrum and the scapula, clavicle or humerus," and did not 
address whether pain on use during flare-ups would cause 
additional limitation on the veteran's functional 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should furnish to the 
veteran and his attorney a VCAA notice 
letter as regards each of the claims on 
appeal.

The letter should provide notice as to 
the type of evidence necessary to 
substantiate the claim(s), what evidence 
the veteran is responsible for obtaining, 
what evidence VA will undertake to 
obtain, that the veteran should provide 
all relevant evidence in his possession.

The evidence needed to substantiate the 
claim for service connection for diabetes 
mellitus is competent evidence that the 
veteran was exposed to Agent Orange, 
carbon tetrachloride or experience a 
disease or injury in service, and that 
the current diabetes mellitus was the 
result of the exposure or other disease 
or injury in service.

The veteran is competent to report lay 
observations.  Service department records 
could be used to establish exposure to 
Agent Orange or carbon tetrachloride.  A 
qualified medical professional is usually 
necessary to provide an opinion as to 
medical causation or diagnosis.  

The evidence needed to substantiate the 
claim for an increased rating for a right 
shoulder disability is that showing the 
right shoulder disability is manifested 
by symptomatology described in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200-5203 
(2005); or that it required frequent 
periods of hospitalization or causes 
marked interference with employment.

2.  The RO or AMC should attempt to 
verify, through the National Personnel 
Records Center (NPRC) and, if necessary, 
through the U.S. Army Joint Services 
Records Research Center (JSRRC) whether 
the veteran was likely exposed to Agent 
Orange or carbon tetrachloride during 
service in Guam. 

2.  The RO or AMC should schedule the 
veteran for a VA orthopedic examination, 
for evaluation of his service-connected 
residuals of a right shoulder injury.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination or addendum 
should note review of the claims folder.  

The examiner should comment specifically 
on whether there is nonunion, fibrous 
union, malunion (marked or moderate), 
recurrent dislocation, or absence of the 
humerus head, and comment upon the 
relationship, if any, between the 
identified nonunion of the inferior 
glenoid labrum and the scapula, clavicle, 
or humerus.

The examiner should also specify in 
degrees of range of motion of the 
veteran's right arm and shoulder, and 
should note whether there is any 
additional limitation of motion due to 
pain, weakened movement, excess 
fatigability, or incoordination.  

The examiner must also comment on any 
additional functional limitation during 
flare ups.  

These determinations should be expressed 
in terms of degrees of additional limited 
motion.

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule and 
comply with the Joint Motion.  It is 
therefore important that the examiner 
furnish the requested information.

4.  If the veteran fails to report to any 
scheduled examination, the RO or AMC 
should obtain and associate with the 
record a copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

5.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC) that includes citation to all 
additional legal authority considered, 
before the claims file is returned to the 
Board, if otherwise in order.

The veteran may furnish additional evidence and/or argument.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


